DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 & 28 are objected to because of the following informalities:  
For claim 1, in part d), the added limitation of “the directional lends” appears to be mistyped and should be changed to “directional lens”.  Appropriate correction is required.
For claim 28, the numbering of A), B), a), b), etc. is incorrect and repeated the same. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28,31,32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
 	For claim 28, the added limitation of “A) a multi-story facility having at least one cavity which is isolated from any outside light source and from outside humidity and temperature conditions”, “B) at least one module of plant growth apparatus provided within said at least one cavity”, “a plurality of stationary light posts mounted within said at least one cavity”, and “a plurality of plant growth towers mounted within said at least one cavity” are not supported in applicant’s original specification and there is no description therein. While “multi-story facility” is discussed, there is no explanation of “cavity” in the facility. The word “cavity” is understood to be a hollow, hole, crater, void, opening, etc. Pages 2 & 6 as pointing out by applicant would not lead one of ordinary skill in the art to derive from the discussion that the multi-story facility having at least one cavity. Thus, it is deemed that the added limitation lacks description and is a new matter issue. 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-9,12,22,28,30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Blank (US 20140000162 A1, as cited on form PTO-1449) in view of Shelor et al. (US 20150351325 A1) and Saffari et al. (US 20150257243 A1).
For claim 1, Blank teaches an indoor soilless plant cultivating system for emulating outdoor growing conditions including a daily day-night cycle by providing at least one module of plant growth towers (functional recitation to which Blank’s system can and does performed the intended function), wherein each of said modules, comprises: 
a) a plurality of stationary light posts (300), each of which adapted to illuminate a predetermined sector of an indoor facility in accordance with a predetermined illumination signature (functional recitation to which the light posts can and do performed the intended function); 
b) a plurality of continually light elements (302,304; continually in that when the light elements are in use, they are producing continually lights for the plants; also, para. 0046 stated that one can adjust the durations and times of the light elements as desired, thus, one can have the light elements on continually as desired) mounted on each of said light posts that have a designed illumination range (para. 0046 stated that one can set the light elements with a desired intensity and wavelengths), such that a number and sequence of said mounted light elements are selected to generate the predetermined illumination signature (para. 0046 stated that the user can adjust the light elements as desired to have various intensity, times, durations, and wavelengths of emissions, which are plant-specific and sector-specific light signature depending on what types of plants are selected to be grown on the towers); 
c) at least three of said plant growth towers (104) that are exposable to the light generated at any given time by one or more of said plurality of light posts, wherein a peripheral portion of each of said at least three growth towers define together a circular 
e) a drive unit (162,202,204,206; para. 0040,0041) cyclically rotating each of said towers at a constant rate about a substantially vertical axis (para. 0041 stated, for example, 4 revolutions a minute for the constant rate of rotation); and 
f) irrigation means (110,108,114,116,122,etc.) for supplying the plants being cultivated in each of said towers with a nutrient-rich solution.  


    PNG
    media_image1.png
    877
    977
    media_image1.png
    Greyscale

However, Blank is silent about wherein the predetermined illumination signature of one or more of a first of said light posts emulates noon light conditions and the illumination signature of one or more of a second of said light posts emulates morning or afternoon light conditions; d) a directional lens provided with each of said plurality of light elements producing a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with on a periphery of one or two of said towers, causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to thereby ensure that said interior region will be darkened to aSerial Number: 15/557,194Page 8 
Shelor et al. teach a plant cultivating system comprising a directional lens (145) provided with each of said plurality of light elements producing a light emitting angle (such is the function of light elements to produce light emitting angles) defining the predetermined sector illuminated by the emitted light (predetermined sector is where the user decided to place the light) and whose angular boundaries, in response to a selected distance (based on where the user places the light) from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential (such is the travel path of the lights coming out of a divergent lens) with on a periphery of one or two of said towers (185). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
The combination of Blank as modified by Shelor et al. would result in angular boundaries that are incident on a periphery of one or two of said towers (of Blank), causing propagation of the emitted light to said interior region of the module between two adjacent towers to be blocked as a result of its incidence on the tower periphery, to 
Saffari et al. teach an illumination signature for growing plants, wherein the predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions (para. 0054,0059,0061 and fig. 4 graph of different times of the day). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
The combination of Blank as modified by Saffari et al. would result in the drive unit (of Blank) cyclically rotating each of said towers at a constant rate about a substantially vertical axis by a complete tower rotation once every 24-hour period (as modified by Saffari et al. due to their teaching of various light conditions throughout the 24-hour period as stated in para. 0054,0059,0061 and fig. 4) so as to be sequentially exposed to morning light conditions provided by a first of the second light posts (light posts are taught by Blank that are implemented throughout the system as shown in fig. 1 and located as needed),Serial Number: 15/557,194 Page 12noon light conditions provided by one of the first light posts, afternoon light conditions provided by a second of the second light posts and nighttime conditions provided by said interior region in accordance with the illumination signature 
The combination of Blank as modified by Shelor et al. and Saffari et al. are silent about that emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period.
 It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plurality of continually operating light elements of Blank as modified by Shelor et al. and Saffari et al. with emit light with a same constant light intensity throughout a morning period, a noon period, an afternoon period and a nighttime period, in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
For claim 4, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein each of the towers is configured with a plurality of mounting elements (para. 0022 of Blank) by each of which a corresponding plant is mountable at a different tower peripheral portion and is urged to grow outwardly from said peripheral portion, groups of said mounting elements being defined at different height levels of the tower.  
For claim 5, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein leaves of all of the plants being grown on one of the towers are exposed to a substantially uniform distribution of light emitted from the light elements mounted on an adjacent one of the light posts for a given emulated time period despite a height differential between the plants (implied in Blank as modified by Shelor et al. and Saffari 
For claim 6, Blank as modified by Shelor et al. and Saffari et al. is silent aobut wherein the light elements are sufficiently small such that they have a density of no less than 40 light elements within a light post height of 50 cm and are mounted on each of the light posts in such a way that only one light element is mounted at any given height.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the light elements are sufficiently small such that they have a density of no less than 40 light elements within a light post height of 50 cm and are mounted on each of the light posts in such a way that only one light element is mounted at any given height in the system of Blank as modified by Shelor et al. and Saffari et al., since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claim 7, of Blank as modified by Shelor et al. and Saffari et al. further teaches wherein a segment of the light elements has a predetermined number and sequence of light elements (see figs. 6-7 of Blank for the light elements arrangement, and also para. 0044-0047 of Blank) arranged such that constituent beams emitted from the light elements of said segment are mixed within a conicalSerial Number: 15/557,194 Page 9distribution angle (from Shelor’s teaching of the diverging directional lens) to provide a photosynthetic photon flux density at the tower peripheral portion upon which the mixed beam impinges that stimulates photosynthesis for a given plant being grown (functional recitation to which 
For claim 8, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the photosynthetic photon flux density at another tower peripheral portion being illuminated at the given emulated time period is substantially equal (functional recitation to which the lights of Blank in combination with the diverging directional lens of Shelor et al. can and do performed the intended function).  
For claim 9, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the predetermined number and sequence of light elements are repeated along the height of the light post for all other segments (implied in the combination of Blank as modified by Shelor et al. and Saffari et al. because the lights have to be repeated during the whole time period of the plant’s growth cycle and not just one run; see also para. 0044-0047 of Blank).  
For claim 12, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the indoor facility is isolated from outdoor conditions present outwardly from the facility (see fig. 1 of Blank and the specification which explains the intention of the system being indoor).  
For claim 22, Blank as modified by Shelor et al. and Saffari et al. further teaches wherein the light elements mounted on each of the light posts are modulated to stimulate an improvement in plant metabolic processes (functional recitation to which the lights of Blank in combination with the directional lens of Shelor et al. can and do performed the intended function).  

a multi-story facility having at least one cavity which is isolated from any outside light source and from outside humidity and temperature conditions; hence, the at least one module of plant growth apparatus provided within said at least one cavity, the plurality of stationary light posts mounted within said at least one cavity, the plurality of plant growth towers mounted within said at least one cavity; and the towers that are exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution. 
Blank as modified by Shelor et al. and Saffari et al. teaches the plant system being in a facility (as taught in Blank with the overhead structure 106). In addition, because applicant has no support for what is considered a cavity, the examiner is interpreting a cavity to be merely space in the facility. Thus, Blank as modified by Shelor et al. and Saffari et al. teaches the at least one module of plant growth apparatus provided within said at least one cavity (fig. 1 of Blank, the growth apparatus is occupying a space in the facility), the plurality of stationary light posts mounted within said at least one cavity (the light posts of Blanks are mounted in the space of the facility so as to provide light for the plants), the plurality of plant growth towers mounted within said at least one cavity (as shown in fig. 1 of Blank). 
However, Blank as modified by Shelor et al. and Saffari et al. is silent about a multi-story facility, and the towers that are exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plant cultivating system of Blank as modified by Shelor et al. and Saffari et al. be in a multi-story facility, depending on the user’s preference to do so based on where he/she would like to set the system up and if he/she wishes to have mass production for growing the plants. 
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the towers of Blank as modified by Shelor et al. and Saffari et al. be exposable to the light generated at any given time by one or more of said plurality of light posts such that all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution, depending on the number of light posts the user wishes to have mounted in the system so as to have even distribution of light as needed by the plants. 
For claim 30, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the light posts produces two distinct light emitting angles, such that the light emitted from said at least one light post is incident on up to four towers, at least one of said four towers being associated with another module in the system of Blank as modified by Shelor et al. and Saffari et al., depending on the user’s preference to place 
For claim 31, Blank as modified by Shelor et al. and Saffari et al. is silent about wherein the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the angular boundaries of the light emitting angle produced by each of the light posts are tangentially incident on a periphery of one or two of the towers in the system of Blank as modified by Shelor et al. and Saffari et al., depending on the user’s preference to place the light posts accordingly based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day so as to illuminate an area that is greater than the area of the light elements can illuminate. 
For claim 32, Blank as modified by Shelor et al. and Saffari et al. teaches the system according to claim 28, but is silent about wherein all plants being grown throughout a height of each of said towers are exposed to a substantially equal light distribution even though different crops are being grown on two different towers of the plurality of towers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have all plants being grown throughout a height of .
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argued the following:
Blank fails to teach a multi-story facility having at least one cavity that is isolated from any outside light source, within said at least one cavity at least one module of plant growth apparatus is provided, as recited in amended claim 28 of the present invention. Paragraphs [0040], [0041], [0043] and [0047] of Blank clearly state that sunlight is admitted into the indoor facility of Blank, similar to a greenhouse, with artificial light being used to supplement the sunlight.

 	First, applicant did not have any support for “cavity” in his original disclosure, thus, applicant’s argument is irrelevant in regard to mounting the growth apparatus within the cavity. Second, a multi-story facility is old and well known, thus, as stated in the rejection above, one of ordinary skill in the art can place a system like that of Blank as modified by Shelor et al. and Saffari et al. in a multi-story facility depending on the user’s preference to do so based on where he/she would like to set the system up and if he/she wishes to have mass production for growing the plants. Third, the paragraphs as stated by applicant does not limit the system of Blank to be in full sun exposure or a greenhouse, thus, no dark regions can exist. Clearly from para. 0047, Blank stated that the user can place the system in a facility with sunlight OR without natural sunlight because Blank stated that the user can use more light posts if there is no light or limited light is detected. Thus, this clearly would indicate that whatever facility that Blank places 
Blank additionally fails to teach the following features of independent claims 1 and 28, clearly indicating that the emulation of natural outdoor growing conditions within an indoor facility was not a goal of Blank. Blank merely states that the LED lamps are electronically controlled to vary the intensity, times, durations and wavelengths of emissions, but does not specifically teach that the
predetermined illumination signature of one or more of a first of said light posts emulates noon light conditions and the illumination signature of one or more of a second of said light posts emulates morning or afternoon light conditions.

	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As stated in the rejection, while Blank teaches in para. 0046 stated that one can set the light elements with a desired intensity, wavelengths, duration, etc., he did not specifically disclose a specific illumination signature because this would depend on the type of plants being grown because each plant type requires its own specific illumination signature. Thus, Blank leaves this illumination signature up to the grower based on the type of plants being grown. As stated in the rejection, Saffari et al. teach a specific illumination signature which includes LED light system to emulates noon, morning, afternoon, etc. light conditions. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day.
The plant cultivating system of Shelor is certainly much different than that of the present invention. While the light posts of the present application are stationary, the lighting assembly of Shelor is lowered if the light intensity received by the plants is less than required. While the plant growth towers of the present invention cyclically rotate about a substantially vertical axis so as to be sequentially exposed to different light conditions, the plants of Shelor are stationary.

	Shelor was not relied on for light posts and how they are mounted, or growth towers. Shelor et al. were relied on for directional lens. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include a diverging directional lens as taught by Shelor et al. in the system of Blank in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).
Since the lighting assembly of Shelor illuminates the plants from above and not from the side, the combination of Blank and Shelor is incapable of teaching the producing of a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with a periphery of one or two of said towers. 

	Again, Shelor et al. were relied on for direction lens and not how the lights are mounted. Blank already teaches light posts similar to applicant and the lacking feature of Blank’s light posts is using a lens that is a directional lens. Thus, Shelor et al. are relied on for this directional lens in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor).  In addition, as explained in the rejection above, Shelor et al. teach a plant cultivating system comprising a directional lens (145) provided with each of said plurality of light elements producing a light emitting angle (such is the function of light elements to produce light emitting angles) defining the predetermined sector illuminated by the emitted light 
Saffari fails to teach a plant cultivating system that comprises a multistory facility having at least one cavity which is isolated from any outside light source and from outside humidity and temperature conditions; and at least one module of plant growth apparatus provided within said at least one cavity, as recited in amended claim 28 of the present invention.

 Saffari was not relied on for “a plant cultivating system that comprises a multistory facility having at least one cavity which is isolated from any outside light source and from outside humidity and temperature conditions; and at least one module of plant growth apparatus provided within said at least one cavity”. Thus, applicant’s argument is irrelevant in regard to Saffari. As stated in the above, Saffari et al. teach an illumination signature for growing plants, wherein the predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions (para. 0054,0059,0061 and fig. 4 graph of different times of the day). It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a predetermined illumination signature as taught by Saffari et al. that emulates noon light, morning light or afternoon light conditions in the system of Blank in 
Saffari shows that, for example at Figure 13, the LED lights are deployed in an overhead arrangement. Since the LED lights of Saffari illuminate the plants from above and not from the side, the combination of Blank, Shelor, and Saffari is incapable of teaching the producing of a light emitting angle defining the predetermined sector illuminated by the emitted light and whose angular boundaries, in response to a selected distance from the light post on which the directional lens is mounted to each of said towers exposed to the emitted light, are tangential with a periphery of one or two of said towers. 

	Saffari was not relied on for how the lights are deployed or mounted in an overhead arrangement, thus, applicant’s argument is irrelevant. Blank already has light posts in mounting configuration similar to that of applicant, thus, there is no need to rely on Saffari or Shelor for mounting feature of the light posts. Saffari was relied on for the predetermined illumination signature or recipe and nothing more. For the angular boundary and peripheral comments, please see above rejection. 
The Applicant respectfully responds that provision by a person skilled in the art of angular boundaries of the light emitting angle produced by each of the vertical light posts to be tangentially incident on a periphery of one or two towers should be considered as hindsight.

 	In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	There is no hindsight especially when Blank teaches the system similar to applicant’s. The features that are lacking in Blank are features that do not hindered operability of the system, thus, by combining Shelor and Saffari for these missing features in Blank, these features are known and not hindsighting into applicant’s invention. For example, directional lens as taught by Shelor are known to be used in order to illuminate an area that is greater than the area of the light elements can illuminate (para. 0034 of Shelor). Thus, since light lacking in certain areas of Blank’s system is an issue, there is no reason why one of ordinary skill in the art would not employ the direction lens as taught by Shelor in the light posts of Blank because this would help in better distribution of lights to the plants. Likewise, Saffari teaches a predetermined illumination signature or recipe for the lights, thus, there is no reason why one of ordinary skill in the art would not employ the predetermined illumination signature or recipe as taught by Saffari in the lights of Blank in order to provide various light conditions based on the type of plants being grown for photosynthesis because different plants need different light condition throughout the day. 
Firstly, as previously pointed out, Shelor and Saffari teach illumination apparatus that is deployed in an overhead arrangement, and that overhead light is incapable of producing a light emitting angle that is tangentially incident on a periphery of vertical towers, causing propagation of the emitted light to the interior region to be blocked. 

As stated in the above, Shelor and Saffari were not relied on for mounting of the lights as argued, thus, applicant’s argument is irrelevant. Please see the examiner’s 
Secondly, the structure proposed by Blank and Shelor, within which the growing system is positioned, is exposed to natural sunlight, and a person skilled in the art would not consider blocking the generated electric light, and certainly not by tangential incidence, simply because the plants being grown are exposed in any case to natural sunlight. It is submitted that Blank electronically controls the LED lamps to achieve nighttime conditions, additionally indicating that a person skilled in the art would not consider blocking the generated electric light.

	The examiner has explained this argument in the above, thus, please see above.
However, Saffari's lighting control system is user selected in order to achieve desired growth characteristics. As described at Safari's paragraph [0086], the user selects a lighting spectrum from a library of pre-programmed spectrums, for example to "add extra blue spectrum in the fourth week of growing to increase yield". It therefore follows from Saffari that a selected lighting program is not common to all plants being grown, but is customized to achieve desired growth characteristics. In addition to the time-consuming procedure of having to determine which lighting program is best suited for a specific growth and for inputting the selected lighting program, the fruits or vegetables that are eventually harvested have an inferior taste since they are growth with unnatural growing conditions.
 	Time consuming and not common are not what is being claimed. What is being claimed that Saffari is relied on is “a predetermined illumination signature of the LED light system emulates noon light, morning light, or afternoon light conditions” and nothing more. As stated, para. 0054,0059,0061 and fig. 4 graph of different times of the day of Saffari teaches a predetermined illumination signature or recipe for the lights so as to mimic light conditions in various times during the day for the plants. In addition, applicant has no factual evidence that using the predetermined illumination signature or recipe of Saffari would produce an inferior taste than applicant’s invention. There are other factors that can influence a plant’s growth and taste and not just merely predetermined illumination signature or recipe, thus, applicant’s statement is unsupported. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Son T Nguyen/Primary Examiner, Art Unit 3643